Citation Nr: 0630588	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2002 and April 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

In correspondence from the veteran's accredited 
representative dated in April 2005, it was indicated that the 
veteran wished to have a videoconference or travel board 
hearing before a Veterans Law Judge.  To date, the veteran 
has not been afforded that hearing.  Nor, apparently, has the 
veteran's request for such a hearing been withdrawn.  Under 
the circumstances, the veteran must be given the 
opportunity to present testimony before a Veterans Law Judge 
via a videoconference or travel board hearing at the RO prior 
to a final adjudication of his claim.  

The Board also notes that the last evidence of treatment is 
dated in May 2004.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).





Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for post 
traumatic stress disorder since May 2004.  
After securing the necessary release, the 
RO should obtain these records, to 
include any VA treatment records.

2.  After any additional development has 
been, the RO should again review the 
record.  If additional records are 
receive and the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  The RO should take appropriate action 
to schedule the veteran for a 
videoconference or travel board hearing 
(according to his preference) before a 
Veterans Law Judge at the local RO.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

